Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. 	This action is in response to the filing with the office dated 03/04/2022. Claims amended are 1, 7, 9, 15, and 17. Claims 2, 6, 8, 10, 14, 16 and 18 are cancelled. Claims 1, 3-5, 7, 9, 11- 13, 15, 17, and 19-24 are now pending in this office action.
Allowable Subject matter
3.	Claims 1, 9 and 17 are allowed as being independent claims.
4.    	Dependent claims 3-5, 7, 21-22 are allowed as being dependent on independent claim 1. Dependent claims 11-13, 15, 23-24 are allowed as being dependent on independent claim 9. Dependent claims 19-20 are allowed as being dependent on independent claim 17.
Reasons for Allowance
5. 	The following is an examiner's statement of reasons for allowance: Applicants amendments for claims 1, 9 and 17 were fully considered and found to be persuasive and overcome the prior art cited in the Final rejection. While display apparatus are known to depict second scene query based on first scene query by determining user intent (LISTER; Patrick M.et al (US 20150382079 A1) Paragraph [0082]) there does not appear to be a specific teaching of “perform voice recognition of the second voice scene query, depict a second phrase corresponding to the second scene query that follows the first phrase as a further query of the first scene query, and interpret, usinq a machine learninq 
	Claim 1: A display apparatus comprising: user input circuitry for receiving user commands; a display for displaying video content and a user interface; a processor in communication with the user input circuitry and the display; and non-transitory computer readable media in communication with the processor that stores instruction code, which when executed by the processor, causes the processor to: receive, from the user input circuitry, a first scene query from the user input circuitry while displaying the video content, wherein the first scene query comprises a voice command from a user; recognize the first scene query by voice recognition and depict a first phrase that corresponds to the first scene query in real-time as the voice command is being received from the user; determine a sequence of video segments in time within the video content that are related to a type of scene associated with the first scene query; update the user interface to depict scene images corresponding to the sequence of video segments, where the scene images are associated with unique identifiers for facilitating voice control; and in response to receiving a second scene query in voice following the first scene query, perform voice recognition of the second voice scene query, depict a second phrase corresponding to the second 
	Claim 9: A method for controlling a display apparatus comprising: receiving, via user input circuitry, user commands; displaying video content, the video content and a user interface; receiving, from the user input circuitry, a first scene query from the user input circuitry while displaying the video content, wherein the first scene query comprises a voice command from a user; 3Application No. 15/985,251Docket No. 515218.5000100 recognizing the first scene query by voice recognition and depicting a first phrase that corresponds to the first scene query in real-time as the voice command is being received from the user; determining a sequence of video segments in time within the video content that are related to a type of scene associated with the first scene query; updating the user interface to depict scene images corresponding to the sequence of video segments, where the scene images are associated with unique identifiers for facilitating voice control; and in response to receiving a second scene query in voice following the first scene query, performinq voice recognition of the second voice scene query, depict a second phrase corresponding to the second scene query that follows the first phrase as a further query of the first scene query, and interpreting, using a machine learning technique, the second scene query as hierarchical supplemental information to the first scene query to refine potential scene command related to the first scene query and to select and depict scene images corresponding to a sub-group of the sequence of video segments within the video content.

	The cited prior art on record VAN OS; Marcel (US 20150382047 A1) teaches, Systems and processes are disclosed for controlling television user interactions using a virtual assistant. A virtual assistant can interact with a television set-top box to control content shown on a television. Speech input for the virtual assistant can be received from 
	Claims 1, 9 and 17: The cited prior art on record VAN OS; Marcel (US 20150382047 A1), Gunatilake; Priyan (US 20130006625 A1) and Soni; Sachin (US 20180089203 A1) do not teach or suggest in combination with the rest of the limitations in the dependent claims “perform voice recognition of the second voice scene query, depict a second phrase corresponding to the second scene query that follows the first phrase as a further query of the first scene query, and interpret, usinq a machine learninq technique, the second scene query as hierarchical supplemental information to the first scene query to refine potential scene command related to the first scene query and to select and depict scene images corresponding to a sub- group of the sequence of video segments within the video content”.	
	In addition, none of the references cited, reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 9 and 17 as a whole.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached on Monday-Friday, 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ASHISH THOMAS can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. R./ 
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164